Citation Nr: 0604101	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  05-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to February 1970.

In a June 1987 rating decision, the RO, inter alia, denied 
the veteran's application to reopen a previously denied claim 
of service connection for paranoid schizophrenia.  The 
veteran was notified of the decision in July 1987 and did not 
appeal.  The veteran sought to reopen his claim for service 
connection for paranoid schizophrenia in February 2003.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision letter 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board's decision on the veteran's petition to reopen his 
claim for service connection for paranoid schizophrenia is 
set forth below.  The veteran's claim for service connection 
for paranoid schizophrenia, on the merits, is addressed in 
the remand following the decision.


FINDINGS OF FACT

1.  In a June 1987 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for paranoid schizophrenia.  Although 
notified of that denial in July 1987, the veteran did not 
appeal the decision.

2.  Evidence received since the RO's June 1987 decision 
relates to unestablished facts necessary to substantiate the 
veteran's claim, is neither cumulative nor redundant of the 
evidence that was previously of record, and, presuming its 
credibility, raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 1987 rating decision, which denied the veteran's 
claim for service connection for paranoid schizophrenia, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for paranoid 
schizophrenia has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The veteran's claim for service connection for paranoid 
schizophrenia was previously considered and denied in an 
April 1975 decision.  In June 1987, the RO denied a claim to 
reopen.  As indicated above, the veteran was notified of the 
denial in July 1987, but did not initiate an appeal; hence, 
the denial is final based on the evidence of record.  See 
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).  The veteran sought to reopen his claim in 
February 2003.  In April 2003, the RO issued a decision 
letter to the veteran.  In the letter, the veteran was 
informed that the previous decision for service connection 
for paranoid schizophrenia was final and that he needed to 
submit new and material evidence in order to reopen the 
previously denied claim.

Evidence added to the record since the June 1987 rating 
decision includes a June 2004 medical opinion by Jonathan 
Mangold, PhD, as well as medical records from Spring Grove 
State Hospital.  In the medical opinion, Dr. Mangold stated 
as follows:

I have carefully reviewed the entire claims 
folder . . . relative to the claim of [the 
veteran] for service connected disability for 
schizophrenia. . . .  [T]he records are certainly 
suggestive of an onset of mental illness in 
service, but that is the strongest statement I 
can make at this time.

The Board finds that the above-noted medical opinion provides 
a basis for reopening the claim for service connection for 
paranoid schizophrenia.  Such evidence is new, in that it was 
not previously of record, and it is neither cumulative nor 
redundant of evidence previously considered.  Furthermore, 
the evidence is also material for purposes of reopening the 
claim.  Here, the Board notes that Dr. Mangold's opinion 
raises a reasonable possibility of substantiating the claim.  
It appears to address the issue of a medical nexus between 
the veteran's current mental disability and his time in 
service, a question not addressed at the time of the June 
1987 rating decision.

The Board concludes that the evidence received is new and 
material, and the claim for service connection for paranoid 
schizophrenia is reopened.


ORDER

The veteran's claim for service connection for paranoid 
schizophrenia is reopened; to this limited extent, the appeal 
is granted.


REMAND

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The Board finds that additional development on the question 
of medical nexus is needed with regard to the claim for 
service connection for paranoid schizophrenia.  VA is 
required to afford the claimant an examination or obtain a 
medical opinion when there is competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability, there are indications that the 
disability may be associated with active service, and the 
record is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Here, the veteran's service medical records reflect treatment 
in service for what was described as nervousness.  The 
veteran has since been diagnosed with, and treated for, 
paranoid schizophrenia.  Nevertheless, it is not entirely 
clear whether the veteran's current disability can be 
properly attributed to his time in service.  (Dr. Mangold 
alluded to a possible nexus, but even he indicated that 
further consideration of the records and the veteran was 
required.)  In light of the documented treatment in service 
and a post-service diagnosis, the Board finds that a well-
reasoned medical opinion addressing the nature and etiology 
of the veteran's diagnosed paranoid schizophrenia, which is 
based upon consideration of the veteran's documented history 
and assertions through review of the claims file, is needed 
to fully and fairly evaluate the claim on appeal.  See 
38 U.S.C.A. § 5103A(d).

Hence, the RO should arrange for the veteran to undergo a VA 
psychiatric examination.  (The veteran is hereby advised that 
failure to report to any scheduled examination(s), without 
good cause, may result in denial of the claim on appeal.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make another attempt to 
obtain records of treatment, especially 
those prepared in close proximity to the 
veteran's period of military service, 
including any records that might be 
available from St. Catherine's Hospital 
in East Chicago, Indiana, Bellevue 
Hospital in New York, St. Elizabeth's 
Hospital in Washington D.C., and Spring 
Grove Hospital in Maryland.  (Consent for 
release of the records should be obtained 
from the veteran.)

2.  The RO should thereafter arrange for 
the veteran to undergo a VA psychiatric 
examination.  The examiner should be 
asked to review the claims file and 
provide an opinion as to whether it is as 
least as likely or not (i.e., there is at 
least a 50 percent probability) that any 
identified psychiatric disability had its 
onset during the veteran's period of 
active military service, or is otherwise 
traceable to the symptoms the veteran 
experienced and was treated for during 
his military service.  The basis for the 
opinion provided should be explained in 
detail.

3.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


